EXHIBIT 10.05


Form of Compensation Agreement for Certain Officers of DSL.net, Inc. (See
Schedule A Hereto for Officers and Amounts)


DSL.NET, INC.
50 Barnes Park North, Suite 104
Wallingford, CT 06492


July 25, 2006




Mr. [See Schedule A Hereto]
c/o DSL.net, Inc.
50 Barnes Park North
Suite 104
Wallingford, CT 06492


Mr. [See Schedule A Hereto]:


You have been identified to receive cash compensation under this agreement in
recognition of your value to DSL.net, Inc. (the “Company”) in connection with
our pursuit of strategic or financing alternatives for the Company and in
anticipation of your expected contributions to the Company during the critical
near term in support of those efforts. This cash compensation is being made
available to you in recognition of your unique knowledge and skills and in
consideration for your continuing loyalty and dedication to the Company during
this important period, and is in addition to your current compensation and any
other benefits to which you are or may become entitled.


The compensation payable hereunder is a fixed gross dollar amount, subject to
all applicable withholdings. The compensation amount, totaling $[See Schedule A
Hereto], will be paid to you by the Company in lump sum, no later than the next
regularly scheduled payroll date following the date of this agreement, subject
to the condition subsequent that you shall remain an active employee of the
Company on November 15, 2006 (the “Vesting Date”).


Subject to the other terms of this agreement, your absolute right to retain the
above payment shall vest on the Vesting Date, provided you have not been earlier
terminated by the Company for Cause (as defined below), or resigned from your
employment with the Company for any reason, or your employment with the Company
has not been previously terminated due to your death or disability. If, prior to
the Vesting Date, you are terminated by the Company for Cause, or you resign
from your position of employment with the Company for any reason, or your
employment with the Company has been terminated due to your death or disability
(each, a “Refund Event”), you will forfeit the right to retain any portion of
the subject payment, and shall return 100% of the subject payment to the Company
within three (3) business days following the occurrence of a Refund Event or the
Company’s written notice to you of the occurrence of such Refund Event. For
purposes of this agreement, (a) the term “Cause” shall have the meaning ascribed
to such term in the Company’s Amended and Restated 2001 Stock Option and
Incentive Plan, (b) the term “disability” shall mean your inability, by reason
of physical or mental incapacity or prolonged sickness, to materially perform
the essential functions of your job, with or without a reasonable accommodation
by the Company, for a given period of time, such that the Company would not
reasonably be likely to receive the full anticipated benefit of your services,
as reasonably determined by the Company’s Board of Directors or Chief Executive
Officer, and (c) the term “business day” shall mean a weekday other than a U.S.
Federal holiday or day on which banks in the State of Connecticut are authorized
to close.


 
 

--------------------------------------------------------------------------------

 
If your employment is terminated by the Company without Cause at any time on or
after the date of this agreement and prior to the Vesting Date (other than as a
result of your death or disability), you shall immediately fully vest in the
subject payment under this agreement.


Please note that the payment to you of any compensation under this agreement
does not constitute or imply a contract of employment or otherwise guarantee
continued employment by the Company for any particular time period, and that you
remain an employee-at-will.


We look forward to your future contributions.
 
 
 
Sincerely,


By Order of the Board of Directors




/s/ David F. Struwas                                     
Name: David F. Struwas
Title: President & Chief Executive Officer
 

 


Acknowledged and Agreed to by:






_______________________________
Name: [See Schedule A hereto]
Date: July 25, 2006
 
 
 
 
 
2

--------------------------------------------------------------------------------

 

 


SCHEDULE A


Officers and Compensation Amounts
 
 


Officer:
Amount:
 
Marc R. Esterman
$30,500
 
Walter Keisch
$25,000
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
3

--------------------------------------------------------------------------------

 